What a happy coincidence it is to follow, at this rostrum, President Joao Lourenço from the brotherly country of Angola, 20 years after the referendum that opened the door to the independence of Timor-Leste. That confirmed the strength of the Community of Portuguese-speaking Countries, which is taking steps towards greater internal mobility.
I would ask you, Sir, to convey our congratulations to President Tijjani Muhammad-Bande on his election, which symbolizes the presence of the African continent to which we are bound by ties of affection, deep friendship and respect. I would also like to thank his predecessor, Maria Fernanda Espinosa Garces, for her always tireless and warm-hearted performance of her duties.
Portugal welcomes and reaffirms its support for all the priorities that Secretary-General Antonio Guterres has pursued in his coherent, dynamic and resolute mandate, including by defending effective multilateralism, based on international law and the Charter of the United Nations, and its legal extension to new global realities, such as the oceans, combating terrorism and artificial intelligence.
We also support his reform of the United Nations system in the areas of conflict prevention; development cooperation; peacekeeping; human rights, in particular those of children, young people and women; migration and refugees; and, as always, the 2030 Agenda for Sustainable Development at all levels. Yesterday’s successful Climate Action Summit is an example of such work, as well as the Sustainable Development Goals Summit, the Ocean Conference, the digital cooperation initiative and the Plan of Action to Safeguard Religious Sites.
We recall the creation — 100 years ago — of the League of Nations, an initiative of United States President Woodrow Wilson, who signed its establishing treaty but saw an isolationist Congress reject its ratification upon his return home. The United States of America, which had been the starting point of what might have been a new international order, shunned the new organization and never became a permanent member of its deliberative body. For ideological reasons, the Union of Soviet Socialist Republics did not wish to join the founders of the League of Nations either and went on to join too late.
Without the United States and, for a long time, the Union of Soviet Socialist Republics, the League of Nations — itself conceived for a waning imperial and colonial world — never recovered from the lack of commitment of one of the world Powers and the late entry of another, which coincided with the growth of ever more hypernationalist, isolationist and unilateralist leadership. It was a failed attempt to embrace multilateralism.
The Second World War began exactly 80 years ago. What had appeared in 1919 to be a promise, however precarious, had become a hecatomb by 1939. Notwithstanding the differences in time frame and style, it is worth stopping and reflecting for a moment on the lessons of that still recent past now that we are entering the seventy-fifth year of existence of the United Nations.
We believe that it is worth fighting for stronger international laws to help steer relations among States and peoples; for international organizations to help solve problems that affect everyone, not just a few; for a political and not merely a technical role for those organizations; and for a multilateral vision that is shared by all, including those deemed most powerful, because nobody is an island and nobody, alone or with a few allies, can address the increasingly complex problems that affect us all.
It is important to bear in mind the lessons that history has taught us and not to mistake transitory power or leadership for eternity. Over the last 40 to 50 years we have seen many changes. The world used to have two super Powers and now has one — an absolute super Power, meaning that multilateralism is now even more important. The world has indeed changed a great deal.
It is all the more essential that we use dialogue to prevent conflict and agree initiatives in areas of common interest. We must resist the temptation to fixate on our own power, our upcoming elections and the immediate demands of difficult times or of rapid change, which may lead us to ignore, fail to accept and reject others and pretend that the rest of the world does not exist and can only exist if it resembles us.
In line with Secretary-General Antonio Guterres’ guidance, Portugal calls for multilateralism, investment in international organizations, the alignment of the 2030 Agenda, the payment on time and in full of assessed contributions and United Nations reform of its management, development system and peace and security architecture. We continue to believe that it is important to alter the composition of the Security Council to include the membership of one or more countries from Africa and of Brazil and India at the very least.
We also advocate for participation in peacekeeping operations; the adoption of a resolution on a moratorium on the death penalty; engagement in the twenty-fifth Conference of the Parties to the United Nations Framework Convention on Climate Change, to be held in Chile; the conclusion of the treaty on marine biodiversity in areas beyond national jurisdiction; and the implementation of the Paris Agreement.
At the same time, Portugal is proud of its participation in eight peacekeeping operations, six of them in Africa. We are also involved in European Union training and capacity-building missions in Africa, especially in the United Nations Multidimensional Integrated Stabilization Mission in the Central African Republic, where Portugal has a quick reaction force that is truly essential for the protection of civilians.
We are also proud to be organizing, together with Kenya, the United Nations Ocean Conference, which is to be held in Lisbon in June 2020 in synergy with the United Nations Decade of Ocean Science for Sustainable Development. We take pride in the launch of the national road map for carbon neutrality 2050, an instrument for economic competitiveness, employment, wealth and social justice.
We recall the success of the World Conference of Ministers Responsible for Youth and Youth Forum Lisbon+21 and, in that regard, we presented the traditional draft resolution on policies and programmes involving youth (E/CN.5/2019/L.3). We also draw attention to the measures we have adopted for the promotion of women’s rights in the 40 years since the adoption of the Convention on the Elimination of All Forms of Discrimination against Women and in the 25 years since the adoption of the Beijing Platform for Action.
We not only support the Global Compact for Safe, Orderly and Regular Migration and the global compact on refugees, but we have also approved a national implementation plan on the issue. Ever since our nation was founded nine centuries ago, we have been a country of migrants and there are millions of Portuguese citizens scattered around the world.
We combat xenophobia and intolerance and view education as a priority, as shown by the global support platform for Syrian students, an initiative of President Jorge Sampaio. Moreover, we advocate for inclusive and sustainable development in migrants’ and refugees’ countries of origin in order to prevent and eradicate terrorism, radicalization and human trafficking, while also safeguarding peace and the rights of peoples and communities.
This autumn we have seen global and regional indicators that point in opposite directions, some of them troubling and others — regrettably fewer in number — favourable and even promising. In the international arena, we are seeing the emergence of a trade, economic, financial and currency war, an open arms race, a cyberpresence used as a fairly common means of external intervention, and disinvestment in international law and international organizations. Examples of the most acute situations in the world include Yemen and Libya and, despite the steps taken to resolve the situation, Syria, as well as the Sahel, where the situation is increasingly critical.
We advocate progress in maternal and child health and the agreement between the European Union and MERCOSUR, which we hope will go hand in hand with a shared sensitivity to environmental challenges. We also have fresh hope for the Republic of North Macedonia and hope the window of opportunity regarding the denuclearization of the Korean peninsula will remain open. In addition, we support a stable transition in the Democratic Republic of Congo and further promising developments in Eastern Africa.
Equally important is the vision for a closer cooperation between the United Nations and the African Union and between the European Union and the African Union. Portugal, which was directly involved in the first Europe-Africa summits, is willing to organize the next meeting of the European Union and African Union leaders during its upcoming presidency of the Council of the European Union in 2021.
In short, we have positive hopes for the future. We must stay on this path, which will enable us to not only harness multilateralism but also practice patriotism in our own countries. To be a patriot is to be proud of the past, one’s roots and one’s history, while also understanding the world as it is and that others are also entitled to be proud of their countries. If we no longer act as islands then dialogue and a common patriotic spirit will be able to govern the world.
After 75 years we continue to believe in the United Nations. Only those who disregard history and therefore do not mind repeating the mistakes of the past minimize the role of the United Nations. In this Hall, fortunately we are all patriots, because we love our motherlands, our roots and our history and only want the best for our present and future. The best does not mean ignoring the world we live in; we all depend on so many others. We, as patriots, know that we need more and not less United Nations. One hundred years after its founding, let us not repeat the same mistakes of the League of Nations.
